PER CURIAM.
Decree of Surrogate’s Court reversed, and the questions of fact ordered to be tried by’ and before a jury in the Supreme Court at a term to be convened in the county of Jeifcrsdn on the first Monday of October, 1907. Held that, in accordance with the rule adopted by this court in Matter of Burtis’ Will, 107 App. Div. 51, 94 N. Y. Supp. 961, Matter of Drake’s Will, 45 App. Div. 206, 60 N. Y. Supp. 1020, and Matter of Dixon’s Will, 42 App. Div. 481, 59 N. Y. Supp. 421, we think the questions of fact should be passed upon by a jury.
WILLIAMS and ROBSON, JJ., dissent